IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MINTAKA FINANCIAL, LLC,                     : No. 517 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
QUADIX, LLC AND JOSH BOHANON,               :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.